Title: From Thomas Jefferson to Benjamin Lincoln, 27 November 1806
From: Jefferson, Thomas
To: Lincoln, Benjamin


                        
                            Dear Sir
                     
                            Washington Nov. 27. 06.
                        
                        I have recieved your favor of the 12th. inst. proposing to resign your office of Collector at the end of the
                            present year: & I recieve it with real concern. no one respects you more than myself; none is more deeply impressed with
                            the value of your revolutionary services, nor does any one more earnestly wish your personal happiness. you are one of
                            those who have deserved well of your country, and I have seen with pleasure your convenience allied to it’s services. how
                            far it may now be more desirable for you to separate yourself from the office depends on circumstances into which I have
                            no right to enquire, and of which yourself alone can judge. it is on my own account therefore that I ask some respite of
                            your determination so as to give me a more enlarged scope of time to fix on a successor, & that I particularly request
                            that your resignation may relate, not to a fixed day, but to the actual appointment of a successor, on my assuring you it
                            shall not detain you beyond another quarter, say beyond the last day of March next. Accept my friendly salutations
                            & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    